         Case 1:19-cr-00018-ABJ Document 135 Filed 06/20/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.                                    Criminal No. 19-cr-18-ABJ
 ROGER J. STONE, JR.,

                                Defendant.



  GOVERNMENT’S MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION
              TO DEFENDANT’S MOTION TO SUPPRESS

       The United States of America, by and through Jessie Liu, the United States Attorney for

the District of Columbia, hereby submits this Motion for Leave to File a Sur-Reply in Opposition

to Defendant Roger Stone’s Motion to Suppress.

                                         ARGUMENT

       On January 24, 2019, the grand jury charged defendant Roger J. Stone, Jr. with obstructing

a congressional investigation in violation of 18 U.S.C. § 1505 (count 1); making numerous false

statements to Congress in violation of 18 U.S.C. § 1001(a)(2) (counts 2-6); and witness tampering

in violation of 18 U.S.C. § 1512(b)(1) (count 7). Doc. 1.

       On April 10, 2019, the defendant filed a motion seeking to suppress “all evidence” in his

case, alleging that law enforcement misrepresented facts concerning whether individuals

associated with the Russian government hacked the Democratic National Committee, Democratic

Congressional Campaign Committee, and a Clinton Campaign official. Doc. 100, at 4. On May

31, 2019, the government filed its opposition to the defendant’s motion. Doc. 122. On June 14,

2019, the defendant filed a reply in further support of his motion making a new factual claim that

the government did not “collect[] any evidence of the DNC breach directly” or “independently
         Case 1:19-cr-00018-ABJ Document 135 Filed 06/20/19 Page 2 of 3



verify” the findings of Company 1 regarding Russia’s involvement in the hack of DNC computer

system. Doc. 133, at 4. As a matter of prudence, the government respectfully requests leave to

file the attached reply addressing the defendant’s factual misstatement.




                                                2
           Case 1:19-cr-00018-ABJ Document 135 Filed 06/20/19 Page 3 of 3



       WHEREFORE, for the reasons stated above, the United States respectfully requests that

its Motion for Leave to File a Sur-Reply in Opposition to Defendant’s Motion to Suppress be

granted.


                                                 Respectfully submitted,


                                                 JESSIE K. LIU
                                                 U.S. Attorney for the District of Columbia

                                             By: /s/
                                                 Jonathan Kravis
                                                 Michael J. Marando
                                                 Assistant United States Attorneys

                                                 Adam C. Jed
                                                 Aaron S.J. Zelinsky
                                                 Special Assistant United States Attorneys
                                                 555 4th Street NW
                                                 Washington, D.C. 20530




                                             3
